Exhibit 10.2

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (this “Release”) is dated as of August 29, 2003, by and
between Golf Trust of America, Inc., a Maryland corporation (the “Company”), and
Scott D. Peters, an individual (the “Executive”).

 

THE COMPANY AND THE EXECUTIVE ENTER THIS RELEASE on the basis of the following
facts, understandings and intentions:

 

A.                                   The Executive has been an executive of the
Company employed under that certain Employment Agreement dated as of February 7,
1997, as amended and restated as of July 25, 1997, and as further amended and
restated as of November 8, 1999 (the “Original Agreement”), which employment
commenced on the date of the closing of the Company’s initial public offering on
February 12, 1997.

 

B.                                     The Executive and the Company agreed to
amend the Original Agreement pursuant to an agreement dated February 25, 2001
(the “February 25, 2001 Agreement”).

 

C.                                     As a result of certain changed
circumstances of the Company since the execution of the February 25, 2001
Agreement, and the Company’s desire to retain the Executive as a full-time
employee on an interim basis and, thereafter, transition the Executive to a
modified schedule, the Company and the Executive entered into that certain
Fourth Amended and Restated Employment Agreement dated as of August 29, 2003
(the “Current Employment Agreement”).

 

D.                                    In consideration for the Company entering
into the Current Employment Agreement, the Executive agreed to execute and
deliver a full release of the Company (and its affiliates), and the Company and
the Executive now desire to enter into such full release.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in the
Current Employment Agreement and contained herein, the Company and the Executive
agree as follows:

 

1.                                       Releases; Claims.  The Executive, on
behalf of himself and his spouse, heirs, assigns, executors, administrators,
representatives and/or estate, hereby irrevocably and unconditionally releases,
acquits and forever discharges the Company, its subsidiaries, divisions and
related or affiliated entities, and each of their respective predecessors,
successors or assigns, and the officers, directors, partners, stockholders,
shareholders, equity holders, representatives, employees and agents of each of
the foregoing (collectively, the “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses, (including, without limitation, attorneys’
fees and costs actually incurred), known or unknown, that directly or indirectly
arise out of, relate to or concern the Executive’s employment with the Company
on or prior to the date of this Release (collectively, the “Claims”), which the
Executive has, owns or holds, or at any time heretofore has owned or held
against the Releasees, including, without limitation, express or implied, all
Claims for: breach of express or implied contract; promissory estoppel, fraud,
deceit or misrepresentation; intentional, reckless or negligent infliction of
emotional distress; breach of any express or implied covenant of

 

--------------------------------------------------------------------------------


 

employment, including the covenant of good faith and fair dealing; interference
with contractual or advantageous relations; discrimination on any basis under
federal, state or local law, including without limitation, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, as
amended, the Age Discrimination in Employment Act, as amended, the California
Fair Employment and Housing Act, Cal. Gov’t. Code §§ 12940, et seq., as amended,
and all other similar laws of other states; and all claims for defamation or
damaged reputation; excepting only those liabilities (if any) to the Executive
which the Company may incur by failing to perform a material obligation under
the Current Employment Agreement.

 

2.                                       California Code.  This Release shall be
effective as a bar to each and every Claim stated in Section 1 above.
Accordingly, the Executive expressly waives any and all rights and benefits
conferred by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE, which
states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Executive acknowledges that the Executive may hereafter discover claims or
facts in addition to or different from those which the Executive now knows or
believes to exist with respect to the subject matter of this Release and which,
if known or suspected at the time of executing this Release, may have materially
affected its terms.  Nevertheless, the Executive hereby waives any rights,
claims or causes of action that might arise as a result of such different or
additional claims or facts, excepting only those liabilities (if any) to the
Executive which the Company may incur by failing to perform a material
obligation under the Current Employment Agreement.

 

3.                                       No Complaints.  The Executive
represents and warrants that the Executive has not filed any complaints or
charges asserting any Claims against the Releasees with any local, state or
federal agency or court.  The Executive further represents and warrants that the
Executive has not assigned or transferred to any person or entity any Claims or
any part or portion thereof.

 

4.                                       No Claims.  The Executive agrees that
the Executive shall not hereafter pursue any Claim against any Releasee by
filing a lawsuit in any local, state or federal court for or on account of
anything which has occurred up to the present time; provided, however, that
nothing in this Section 4 shall be deemed to release the Company from any claims
that the Executive may have against the Company in the future which accrue after
the date of the Current Employment Agreement based upon a material default
thereunder by the Company.

 

5.                                       General.

 

5.1                                 Severability.  The invalidity or
unenforceability of any provision or provisions of this Release shall not affect
the validity or enforceability of any other provision of this Release or any
provision of the Current Employment Agreement, which shall remain in full force
and effect.

 

2

--------------------------------------------------------------------------------


 

5.2                                 Assignment.  This Release may not be
assigned by the Executive, but may be assigned by the Company to any successor
to its business and will inure to the benefit of any such successor.

 

5.3                                 Counterparts.  This Release may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

5.4                                 Headings.  The headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Release.

 

5.5                                 Choice of Law; Consent to Jurisdiction. 
This Release shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of South Carolina (without
reference to the choice of law provisions of the State of South Carolina),
except with respect to matters of law concerning the internal corporate affairs
of any corporate entity which is a party to or the subject of this Release, and
as to those matters the law of the jurisdiction under which the respective
entity derives its powers shall govern and except as provided in Section 2
hereof.  Each of the parties agree to submit to the exclusive jurisdiction of
the federal and state courts of the State of South Carolina with respect to the
interpretation of this Release or for the purposes of any action arising out of
or relating to this Release.

 

5.6                                 WAIVER OF JURY TRIAL.  TO THE EXTENT
APPLICABLE, EACH OF THE PARTIES TO THIS RELEASE HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS RELEASE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS RELEASE.

 

5.7                                 Executive’s Acknowledgment.  The Executive
acknowledges (a) that the Executive has had the opportunity to consult with
independent counsel of the Executive’s own choice concerning this Release, and
(b) that the Executive has read and understands the Release, is fully aware of
its legal effect, and has entered into it freely based on the Executive’s own
judgment.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release as of the date and
year first written above.

 

 

“COMPANY”

 

 

 

GOLF TRUST OF AMERICA, INC., a Maryland
corporation

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

W. Bradley Blair, II

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

/s/ Scott D. Peters

 

 

 

SCOTT D. PETERS

 

S-1

--------------------------------------------------------------------------------